EXHIBIT 10.1

Extension of Existing Executive Change of Control Agreement


WHEREAS, Michael Roth (the “Executive”) and The Interpublic Group of Companies,
Inc. (“Interpublic,” Interpublic and its subsidiaries being referred to herein
as the “Company”) are parties to an Executive Change of Control Agreement dated
as of May 27, 2010 (the “Agreement”); and
WHEREAS, Section 5.1 of the Agreement states that the Agreement will expire as
of September 1, 2013; and
WHEREAS, the Executive and the Company wish to extend the Agreement for another
three years;
NOW, THEREFORE, the Agreement is hereby amended, effective immediately, as
follows:
1.
Incorporation by Reference. All provisions of the Agreement are hereby
incorporated herein by reference and shall remain in full force and effect
except to the extent that such provisions are expressly modified by the
provisions of this Extension. Words and phrases used in this Extension shall
have the meaning set forth in the Agreement unless the context clearly indicates
that a different meaning is intended.



2.
Extension. Section 5.1(a)(i) of the Agreement is amended by replacing the phrase
“September 1, 2013” with “September 1, 2016”.

*    *    *
IN WITNESS WHEREOF, Interpublic, by its duly authorized officer, and Executive
have caused this Extension to the Agreement to be executed.
The Interpublic Group of Companies, Inc.
           Executive


BY:      /s/ ANDREW BONZANI                  
              Andrew Bonzani
              SVP, General Counsel & Secretary


                /s/ MICHAEL ROTH                   
            Michael Roth
           
DATE: August 29, 2013
 







